UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2010 Vital Images, Inc. (Exact name of registrant as specified in its charter) Minnesota 0-22229 41-1321776 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5850 Opus Parkway, Suite 300, Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) (952) 487-9500 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Notes The information in this report provided under Item 2.02, including Exhibit 99.1 attached hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Section 2 – Financial Information Item 2.02. Results of Operations and Financial Condition. On August 4, 2010, Vital Images,Inc. (the “Company”) issued a press release announcing the Company's financial results for the three and six months ended June 30, 2010.A webcast relating to the press release was held on August 5, 2010, as announced, and is broadly accessible to the public. The press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is being furnished with this Current Report on Form8-K but shall not be deemed to be filed: Press release of Vital Images, Inc. dated August 4, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vital Images, Inc. Date: August 6, 2010. By /s/ Peter J. Goepfrich Peter J. Goepfrich Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Press release of Vital Images, Inc. dated August 4, 2010.
